Citation Nr: 0107592	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an increased rating for supraspinatus 
tendonitis with muscle atrophy of the left shoulder, 
currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from February 1942 to 
November 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied a rating in excess of 50 
percent for PTSD and from an October 1999 rating decision 
which denied a rating in excess of 20 percent for 
supraspinatus tendonitis with muscle atrophy of the left 
shoulder.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by emotional 
outbursts, a bad temper and depression.  

2.  The veteran's supraspinatus tendonitis with muscle 
atrophy of the left shoulder is manifested by left arm motion 
ranging from contracture of the arm with the ability to move 
the only a few degrees to motion limited to the shoulder 
level; some loss of muscle strength of the arm; and 
subjective complaints of chronic pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (2000).

2.  The criteria for 30 percent rating for supraspinatus 
tendonitis with muscle atrophy of the left shoulder are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, 5304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a rating action in April 1949, the veteran was granted 
service connection for anxiety neurosis and a zero percent 
rating was assigned.  A 10 percent rating was later assigned 
effective in June 1949.  In a rating action in May 1957 
service connection was granted for residuals of a gunshot 
wound of the left shoulder and a zero percent rating was 
assigned.  

On VA examination in December 1963 it was reported that the 
veteran was very tense and emotionally explosive.  He 
reported tension headaches.  In a rating action in January 
1964 a 30 percent rating was assigned for anxiety reaction.  

A report of a Social Survey done in February 1967 reveals 
that the veteran was argumentative, irritable and hostile.  
It was reported that he had dizzy spells.  In a rating action 
in March 1967, a 50 percent rating was assigned for anxiety 
reaction.

A report of a Social Survey done in March 1970 reveals that 
the veteran had made a rather impoverished emotional 
adjustment.  He had a great deal of trouble in his personal 
relationships.  He admitted frequent episodes of explosive 
behavior.  The veteran was tearful throughout the interview.  
He reported that most of his attempts at employment were 
terminated because he could not take the pressure and 
exhibited explosive behavior.  He reported that he worked 
about 15 days a month as a temporary worker.  In a rating 
action in April 1970 a 70 percent rating was assigned for 
anxiety reaction and the veteran was determined to be 
entitled to a total disability rating based on individual 
unemployability.  In a rating action in August 1982 a 100 
percent rating was assigned.

In a rating action in March 1985, the rating for the 
veteran's anxiety reaction was reduced to 70 percent when it 
was discovered that he had been employed since April 1978.  
On VA examination in April 1985 it was reported that the 
veteran's affect was very anxious.  He stated that he became 
very irritable.  He was oriented and memory was adequate.  
The diagnosis was generalized anxiety reaction, moderate to 
severe and a mild degree of organic personality syndrome.  
The 70 percent rating was continued.  Additional information 
concerning the veteran's income from employment over the 
previous several years was obtained.  In a rating action in 
March 1986 the rating for the veteran's anxiety reaction was 
reduced to 50 percent effective in November 1966.

VA outpatient clinic records dated from August 1997 to 
October 1998 reveal that the veteran was seen on several 
occasions for complaints of left shoulder pain.  In July 1998 
he had pain of the left shoulder with abduction to 90 degrees 
and flexion to 100 degrees.  He reported that the pain 
increased with use and decreased when not using.  Strength 
was normal in the upper extremities.  The diagnosis was left 
shoulder impingement.  He underwent a course of physical 
therapy which resulted in reduced pain in the shoulder, and 
range of motion of the upper extremities was within 
functional limits throughout.  

On VA mental disorders examination in September 1998 the 
veteran reported experiencing emotional outbursts and a bad 
temper.  Examination revealed that he was cooperative.  At 
times, the examiner had to redirect him to continue the 
examination.  He was alert and oriented to person, place and 
time.  Speech was spontaneous and of adequate volume.  Affect 
was depressed and he became tearful at the end of the 
interview.  Thought content focused on feeling that he 
deserved more compensation.  Thought processes were coherent.  
He did not appear to be responding to any internal stimuli.  
He had some insight into his condition and judgment was fair.  
The diagnosis was PTSD, chronic, severe.  The examiner 
assigned a current score on the Global Assessment of 
Functioning (GAF) Scale of  45.  

On VA general medical examination in October 1998, it was 
reported that the veteran had a contracture of the left 
shoulder.  He could move it only a few degrees in any 
direction.  There was atrophy of the left shoulder.  There 
was crepitus on movement of the shoulder.  Biceps tendon 
reflex was decreased on the left.  It was noted that earlier 
X-rays revealed degenerative joint disease and osteopenia of 
the shoulders.  

On VA muscle examination in October 1998, it was reported 
that the veteran complained of chronic pain in the left 
shoulder which radiated into his back.  He could not lift 
more than five pounds with his left arm.  He reported doing 
even simple tasks like washing dishes.  He stated that the 
shoulder was painful on a daily basis and was made worse by 
any lifting or activity.  There was atrophy of the deltoid 
and the muscles of the shoulder joint.  He had loss of the 
biceps tendon reflex on the left.  There was a contracture of 
the arm and he could move the arm only a few degrees.  The 
diagnosis was left shoulder degenerative joint disease with 
contracture.

On VA examination in September 1999, the veteran complained 
of continuous left shoulder pain with frequent episodes of 
swelling of the left shoulder.  He reported that he was left 
handed.  He stated that he used his right hand for most of 
the activities of daily living and had trouble with buttons 
and zippers.  He avoided overhead activities and wrote with 
his right hand.  Examination revealed that the left shoulder 
was diffusely tender.  There was no evidence of swelling.  
There was atrophy of the supraspinatus and infraspinatus 
muscles posteriorly.  Range of motion of the left shoulder 
was 90 degrees forward flexion and 90 degrees abduction.  
Adduction was to 10 degrees and extension was to 30 degrees.  
Internal rotation was to 90 degrees and external rotation was 
to 90 degrees.  All movements were painful.  Strength was 
3/5.  Diagnoses were post-traumatic degenerative joint 
disease of the left shoulder and left supraspinatus 
tendonitis with atrophy, weakness and limitation of motion of 
the left shoulder.

II.  Analysis 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claims 
on appeal has been met.  In this regard, the Board notes that 
pertinent treatment records have been associated with the 
record, and the veteran has undergone examination to obtain a 
current evaluation as to the extent of each disability under 
consideration.  Moreover, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the claims are ready 
for appellate review.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

A.  PTSD 

Under the rating schedule provisions which became effective 
on November 7, 1996, a 50 percent rating is provided for PTSD 
that is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking, or 
mood due to such symptoms as:  suicidal ideation; obsession 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

The evidence pertinent to the veteran current claim for an 
increased rating (primarily the September 1998 VA psychiatric 
examination) reveals that the veteran's PTSD is manifested 
primarily by emotional outbursts, a bad temper, and 
depression.  That examiner also noted that the veteran was 
then cooperative, although he required redirection, and that 
his insight into his condition and judgment was fair.  He was 
oriented and, while his thought content focused on "feeling 
that he deserved more compensation," his thought processes 
were coherent.  

The Board acknowledges that the examiner characterized the 
veteran's condition as "severe," and assigned a GAF score 
of 45 [which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) , represents serious symptoms 
(such as suicidal ideation, obsessional rituals, and frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (such as having no 
friends, unable to keep a job)].  However, as indicated by 
the schedular criteria noted above, the examiner's 
assessment, and the GAF score assigned are not dispositive; 
rather, they  must be considered in light of the actual 
symptoms of the veteran's disorder.  In this case, there 
simply is no evidence of suicidal ideation, obsessive rituals 
or illogical speech.  Likewise, there is no evidence of 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene, all of which are also 
among the criteria for the next higher, 70 percent, 
evaluation.  

As the veteran's disability is not shown to meet, or to more 
nearly approximate, the criteria for the next higher, 70 
percent, evaluation, it follows that the criteria for the 
maximimum 100 percent evaluation are likewise not met.  

B.  Left Shoulder

The veteran is left-handed; hence, his left shoulder 
disability is a disability of his dominant upper extremity.

Historically, the veteran's service-connected supraspinatus 
tendonitis with muscle atrophy, the residuals of a gunshot 
wound, was evaluated under Diagnostic Code 5299-5010, which 
indicates an unlisted condition evaluated as analogous to 
arthritis.  See 38 C.F.R. §§ 4.20, 4.27.  When, in October 
1999, the RO increased the evaluation for the left shoulder 
disabilty to the current 20 percent, effective July 1998 (the 
date of his claims for increased ratings), the applicable 
Diagnostic Code was revised to 5010-5304, indicating an 
injury to Muscle Group IV evaluated as arthritis.  Arthritis 
is evaluated on the basis of limitation of motion of the 
affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

A 20 percent rating is provided for limitation of motion of 
the arm of the major extremity where motion is limited to the 
shoulder level.  Where motion is limited to midway between 
the side and the shoulder level a 30 percent rating is 
assigned.  A 40 percent rating is assigned for motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Alternatively, the veteran's disability could be evaluated on 
the basis of muscle injury resulting in impairment to Muscle 
Group IV, the intrinsic muscles of the shoulder girdle 
including the supraspinatus muscle.  The function of that 
muscle group is stabilization of the shoulder against injury 
in strong movements, holding the head of the humerus in the 
socket; abduction; outward rotation and inward rotation of 
the arm.  A 20 percent rating is assigned for moderately 
severe impairment involving the dominant extremity, and a 30 
percent rating is assigned for severe impairment involving 
the dominant extremity.  38 C.F.R. §4.73, Diagnostic Code 
5304.  

The Board notes, initially, that seemingly inconsistent 
clinical findings have been made regarding the veteran's 
extent of limitation of motion of his left, dominant, arm.  
On general medical and muscles examinations in October 1998, 
each examiner noted that there was contracture of the left 
arm and that the veteran was able to move the arm only a free 
degrees.  However, VA outpatient treated records dated in 
1997 and 1998, and the most recent VA examination in 
September 1999, revealed left arm limited to no more than 90 
degrees, or shoulder level.  See 38 C.F.R. § 4.71, Plate I.  
The outpatient treatment records also reflect that, after a 
period of physical therapy, the veteran's pain was reduced, 
and his left shoulder motion was normal.  

The Board notes that, when evaluating muskuloskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatiguability, or incoordination is 
demonstrated (to include with use or during flare-ups), and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  

In this case, it would appear that the greatest limitation of 
left shoulder motion has been demonstrated during flare-ups 
of the veteran's shoulder pain.  Taking into consideration 
the extent of additional loss during such periods along with 
the level of left shoulder impairment otherwise shown, the 
Board finds that, overall, the veteran's left shoulder motion 
more nearly approximates shoulder motion limited to midway 
between the shoulder and the side; hence, assignment of a 30 
percent evaluation under Diagnostic Code 5201, but no more, 
is warranted.  See 38 C.F.R. § 4.71.  

Absent more significant clinical findings, particularly on 
more recent examination, the Board cannot conclude that, 
overall, the veteran's arm motion is comparable to motion 
limited to within 25 degrees of the veteran's side; hence, 
there is no basis for assignment of a 40 percent evaluation 
under Diagnostic 5201.  The Board also notes that the 30 
percent evaluation assigned herein is the highest evaluation 
assignable for injury to Muscle Group IV under Diagnostic 
Code 5304.    

C.  Extra-schedular Consideration

The above determinations are based upon consideration of 
applicable schedular criteria.  The Board also notes there is 
no showing that either of the disabilities under 
considerations reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that neither disability is ojectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings); to warrant frequent 
periods of hospitalization; or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
either claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, as regards the claim for a higher evaluation for 
PTSD, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).



ORDER

A rating in excess of 50 percent for PTSD is denied.

A 30 percent rating for supraspinatus tendonitis with muscle 
atrophy of the left shoulder is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

